Citation Nr: 1120737	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran receives regular treatment related to his right and left knee conditions; however, pertinent VA treatment records, dated since May 2009, have not been associated with the claims file.  Additionally, an April 2009 statement from private physician G. Kwiat, M.D., indicates the Veteran also likely receives regular private treatment related to the claimed conditions, but no records dated after October 2006 are of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand these claims.

The Board finds that the December 2008 VA examination opinion as to the Veteran's claims of service connection for right and left knee disability is inadequate.  Significantly, the examiner provided a conclusory opinion without clear medical reasoning or analysis, stating "it is unlikely that the knee problem[s] would appear abruptly after 30 years."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Further, the examination opinion does the opinion reflect adequate consideration and analysis of the Veteran competent account of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, the examiner was not able to comment on the assessment offered by the Veteran's private physician, Dr. Glenn A. Kwiat, who offered a positive nexus opinion, but who did not provide a sufficient rationale.  Given the above, the Board finds the December 2008 VA examination opinion does not provide a basis to properly evaluate the Veteran's respective service connection claims.  Thus, the Board must remand these claims as to obtain sufficient medical examinations and opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of private treatment, hospitalization and evaluation, he has received for right and left knee conditions, since October 2006, to include private physicians L. Jacoby, M.D., and G. Kwiat, M.D; and the private Bay Pain Management Service and Access Healthcare, L.L.C.  The RO shall then undertake appropriate efforts to obtain any identified records.  

2.  Obtain all outstanding VA treatment and/or hospitalization records for the Veteran's knee conditions, dated since May 2009.  Any negative response must be in writing, and associated with the claims file.

3.  Then afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed right and left knee conditions.  The claims folder must be made available to and reviewed by the examiner and all necessary tests must be conducted.  The examiner must record the history of the disorders, including the Veteran's account of symptomatology and onset.  

The examiner must diagnose any right and left knee disorder found to be present.  Then, for any diagnosed disorder, the examiner must state whether it is at least as likely as not that the condition (a) is related to the Veteran's period of active military service, to include left foot trauma; (b) had its onset during active military service; (c) was caused, and/or aggravated, a service connected condition, to include but not limited to conditions of the left foot and low back.  In doing so, the examiner must discuss the Veteran's lay report regarding his relevant symptomatology, a May 1994 private physical therapy record, the April 2009 statement of private physician, G. Kwiat, M.D., and any other evidence deemed pertinent.  A complete rationale for all findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

